Title: From Thomas Jefferson to the Mississippi Territory House of Representatives, 3 April 1802
From: Jefferson, Thomas
To: the Mississippi Territory House of Representatives


            Gentlemen
            I recieve with great pleasure the address of your honourable house of the 20th of January, and thank you for the sentiments of affection, of approbation, and of confidence which it expresses.
            The interesting portion of our country which you occupy, is worthy the fostering care of the general government. impressed with a full sense of the duties I owe to your situation, I shall not fail to fulfill them with solicitude and fidelity.
            With local advantages so distinguished, a fertile soil, genial climate, and precious productions, the day cannot be distant when strong in population, & rich in resources, you will, by the addition of your wealth and strength, amply retribute to your sister-states, the care and protection under which you will have been nurtured. nor shall we doubt your assistance in fortifying in our minds a strict adherence to the constitution, and to those republican principles which the patriots and heroes of ’76. established and consecrated.
            I pray you to be assured of my fervent wishes for your safety and prosperity, and to accept the homage of my high respect and consideration.
            Th: Jefferson
              April 3. 1802.
          